DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claim (claim 45) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
4.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
“means for performing at least one positioning procedure with at least one transmission-reception point (TRP); and means for transmitting a positioning report for the at least one positioning procedure via first low layer signaling or both the first low layer signaling and second signaling different than the first low layer signaling” in claim 45 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEE et al. (US 20210289465) (hereinafter Lee).

    PNG
    media_image1.png
    449
    429
    media_image1.png
    Greyscale

	Regarding claims 1, 23, 45 and 46:
As shown in figures 1-24, Lee discloses a user equipment (UE), comprising: 
a memory (230 in figure 19); 
at least one transceiver (235 in figure 19); and 
at least one processor (210 in figure 19) communicatively coupled to the memory (230 in figure 19) and the at least one transceiver (235 in figure 19), the at least one processor (210 in figure 19) configured to: 
perform at least one positioning procedure with at least one transmission-reception point (TRP) (see TRP in figure 14) (figure 14 shows UE performs positioning procedure with TRP.  See steps 1401-1414 in figure 14); and 
transmit, via the at least one transceiver (235 in figure 19), a positioning report for the at least one positioning procedure (figure 14 shows UE transmit position information to TRP.  Par 0285-0287) via first low layer signaling (Layer 1(L1) signaling interpreted to be lower layer signaling.  See par 0114) or both the first low layer signaling and second signaling different than the first low layer signaling (par 0114, 0448).

Regarding claims 2 and 24:
Lee further discloses wherein the first low layer signaling comprises uplink control information (UCI) (par 0114) and the second signaling comprises one or more medium access control control elements (MAC-CEs) (par 0482).  (The method of claim 2 depends on the method of claim 1.  The method of claim 1, the clearly recites “transmitting a positioning report for the at least one positioning procedure via first low layer signaling or both the first low layer signaling and second signaling different than the first low layer signaling”.  Due to the “OR” clause in the claim and under broadest reasonable interpretation of the claim, the examiner has given patentable weight to only one of the claimed signaling of claim 1 which is “first low layer signaling”.  Thus, the remaining signaling of claim 1 are not given any patentable weight.  The claimed limitations “the second signaling” of claim 2 is unrelated to the “first low layer signaling”.  Accordingly, the “the second signaling” limitation of claim 2 does not have any patentable weight under examiner’s broadest reasonable interpretation of claim limitation.  Claim 24 have similar issues as in claim 2. However, since claim 24 is a system (apparatus) claims, the claimed limitation of claim 24 does not show any structure to that provides “the second signaling” of the claimed limitations.  Therefore, the examiner’s broadest reasonable interpretation for claim 24 remains the same as in claim 2).    
Applicants are reminded that MPEP 2111.04 teaches:
II.    CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.

Regarding claims 3 and 25:
Lee further discloses wherein the first low layer signaling comprises one or more MAC-CEs (par 0482) and the second signaling comprises one or more Long-Term Evolution (LTE) positioning protocol (LPP) messages (0184).  
(The method of claim 3 depends on the method of claim 1.  The method of claim 1, the clearly recites “transmitting a positioning report for the at least one positioning procedure via first low layer signaling or both the first low layer signaling and second signaling different than the first low layer signaling”.  Due to the “OR” clause in the claim and under broadest reasonable interpretation of the claim, the examiner has given patentable weight to only one of the claimed signaling of claim 1 which is “first low layer signaling”.  Thus, the remaining signaling of claim 1 are not given any patentable weight.  The claimed limitations “the second signaling” of claim 3 is unrelated to the “first low layer signaling”.  Accordingly, the “the second signaling” limitation of claim 3 does not have any patentable weight under examiner’s broadest reasonable interpretation of claim limitation.   Claim 25 have similar issues as in claim 3. However, since claim 25 is a system (apparatus) claims, the claimed limitation of claim 25 does not show any structure to that provides “the second signaling” of the claimed limitations.  Therefore, the examiner’s broadest reasonable interpretation for claim 25 remains the same as in claim 3).    
See MPEP 2111.04 above.

Regarding claims 4 and 26:
Lee further discloses wherein transmitting the positioning report comprises: transmitting the positioning report via one of the first low layer signaling (par 0114, 0448) and the second signaling based on one or more factors (information related to positioning interpreted to be one or more factors.  See step 1414 in figure 14).  
(The method of claim 4 depends on the method of claim 3, which depends on claim 1.  The method of claim 1, the clearly recites “transmitting a positioning report for the at least one positioning procedure via first low layer signaling or both the first low layer signaling and second signaling different than the first low layer signaling”.  Due to the “OR” clause in the claim and under broadest reasonable interpretation of the claim, the examiner has given patentable weight to only one of the claimed signaling of claim 1 which is “first low layer signaling”.  Thus, the remaining signaling of claim 1 are not given any patentable weight.  The claimed limitations “the second signaling” of claim 4 is unrelated to the “first low layer signaling”.  Accordingly, the “the second signaling” limitation of claim 4 does not have any patentable weight under examiner’s broadest reasonable interpretation of claim limitation.   Claim 26 have similar issues as in claim 4. However, since claim 26 is a system (apparatus) claims, the claimed limitation of claim 26 does not show any structure to that provides “the second signaling” of the claimed limitations.  Therefore, the examiner’s broadest reasonable interpretation for claim 26 remains the same as in claim 4).    
See MPEP 2111.04 above.

Regarding claims 5 and 27:
Lee further discloses wherein the one or more factors comprise: a signal strength of a primary cell (par 0244, 0388), a payload size of the positioning report, a power headroom value, a UE recommendation, or any combination thereof.  

Regarding claims 6 and 28:
Lee further discloses wherein the signal strength comprises a reference signal received power (RSRP) (par 0159).  

Regarding claims 7 and 29:
Lee further discloses wherein the positioning report is transmitted via the second signaling based on the signal strength being below a signal strength threshold (the method of claim 7 depends on the method of claim 5, which depends on claim 1.  The method of claim 1, the clearly recites “transmitting a positioning report for the at least one positioning procedure via first low layer signaling or both the first low layer signaling and second signaling different than the first low layer signaling”.  Due to the “OR” clause in the claim and under broadest reasonable interpretation of the claim, the examiner has given patentable weight to only one of the claimed signaling of claim 1 which is “first low layer signaling”.  Thus, the remaining signaling of claim 1 are not given any patentable weight.  The claimed limitations “the second signaling” of claim 7 is unrelated to the “first low layer signaling”.  Accordingly, the “the second signaling” limitation of claim 7 does not have any patentable weight under examiner’s broadest reasonable interpretation of claim limitation.   Claim 29 have similar issues as in claim 7. However, since claim 29 is a system (apparatus) claims, the claimed limitation of claim 29 does not show any structure to that provides “the second signaling” of the claimed limitations.  Therefore, the examiner’s broadest reasonable interpretation for claim 29 remains the same as in claim 7).    
See MPEP 2111.04 above.

Regarding claims 8 and 30:
Lee further discloses wherein the signal strength threshold is based on a type of the at least one positioning procedure (par 0159).  

Regarding claims 9-12 and 31-34:
Lee further discloses wherein the positioning report is transmitted via the first low layer signaling based on the payload size being larger than a payload size threshold (the method of claims 9-12 depend on the method of claim 5.  The method of claim 5, the clearly recites “one or more factors comprise: a signal strength of a primary cell, a payload size of the positioning report, a power headroom value, a UE recommendation, or any combination thereof”.  Due to the “OR” clause in the claim and under broadest reasonable interpretation of the claim, the examiner has given patentable weight to only one of the claimed factors of claim 5 which is “a signal strength of a primary cell”.  Thus, the remaining factors of claim 5 are not given any patentable weight.  The claimed limitations of claims 9-12 are unrelated to the “signal strength of a primary cell”.  Accordingly, the limitations of claims 9-12 do not have any patentable weight under examiner’s broadest reasonable interpretation of claim limitation).   
Claims 31-34 have similar issues as in claims 9-12 above. Furthermore, since claims 31-34 are a system (apparatus) claims, the claimed limitations of claims 31-34 do not show any structure to perform the function of the claimed limitations.  Therefore, the examiner’s broadest reasonable interpretation for claims 31-34 remains the same as in claims 9-12.    
Applicants are reminded that MPEP 2111.04 teaches:
II.    CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.

Regarding claims 13 and 35:
Lee further discloses transmitting a first portion of the positioning report via the first low layer signaling and a second portion of the positioning report via the second signaling (The method of claim 13 depends on the method of claim 3, which depends on claim 1.  The method of claim 1, the clearly recites “transmitting a positioning report for the at least one positioning procedure via first low layer signaling or both the first low layer signaling and second signaling different than the first low layer signaling”.  Due to the “OR” clause in the claim and under broadest reasonable interpretation of the claim, the examiner has given patentable weight to only one of the claimed signaling of claim 1 which is “first low layer signaling”.  Thus, the remaining signaling of claim 1 are not given any patentable weight.  The claimed limitations “the second signaling” of claim 4 is unrelated to the “first low layer signaling”.  Accordingly, the “the second signaling” limitation of claim 13 does not have any patentable weight under examiner’s broadest reasonable interpretation of claim limitation.   Claim 35 have similar issues as in claim 13. However, since claim 35 is a system (apparatus) claims, the claimed limitation of claim 35 does not show any structure to that provides “the second signaling” of the claimed limitations.  Therefore, the examiner’s broadest reasonable interpretation for claim 35 remains the same as in claim 13).    
See MPEP 2111.04 above.
 
Regarding claims 14 and 36:
Lee further discloses transmitting a first set of transmission-reception point (TRP) identifiers in the second portion of the positioning report and a second set of TRP identifiers in the first portion of the positioning report (in par 0438 Lee teaches “In this case, for example, although the measurement report of the UE may include a physical cell ID and/or a global cell ID, it may not be clear whether the value is for the original cell/TRP/BS intended by the BS/server/LMF. To eliminate the ambiguity, for example, the measurement report of the UE may include an indication/identifier indicating whether the measurement result is for a cell/TRP/BS originally intended by the BS/server/LMF (and/or directly configured/indicated by the BS/server/LMF) or for another cell/TRP/BS determined by the UE. For example, the network may distinguish/identify the cell/TRP/BS based on the indication/identifier and use this for UE positioning. In another example, a measurement report corresponding to each TRP may be reported/transmitted at a different resource position. For example, a resource position to which a measurement value for each TRP is mapped may be predetermined for the TRP, and a TRP corresponding to each measurement value may be identified/distinguished by a corresponding resource position”).  
Also, please note: The method of claim 14 depends on the method of claim 13, which depends on claim 3, which depends on claim 1.  The method of claim 1, the clearly recites “transmitting a positioning report for the at least one positioning procedure via first low layer signaling or both the first low layer signaling and second signaling different than the first low layer signaling”.  The method of claim 13 recites “wherein transmitting the positioning report comprises: transmitting a first portion of the positioning report via the first low layer signaling and a second portion of the positioning report via the second signaling”. In this limitation, claim 13 clearly recites that the “a second portion of the positioning report via the second signaling”.  Therefore, due to the “OR” clause in claim 1 and under broadest reasonable interpretation of the claim, the examiner has given patentable weight to only one of the claimed signaling of claim 1 which is “first low layer signaling”.  Thus, the remaining signaling of claim 1 are not given any patentable weight.  The claimed limitations “transmitting a first set of transmission-reception point (TRP) identifiers in the second portion of the positioning report” of claim 14 is unrelated to the “first low layer signaling”.  Accordingly, the “transmitting a first set of transmission-reception point (TRP) identifiers in the second portion of the positioning report” limitation of claim 14 does not have any patentable weight under examiner’s broadest reasonable interpretation of claim limitation.   Claim 36 have similar issues as in claim 14. However, since claim 36 is a system (apparatus) claims, the claimed limitation of claim 36 does not show any structure to that provides “the second signaling” of the claimed limitations.  Therefore, the examiner’s broadest reasonable interpretation for claim 36 remains the same as in claim 14).    
See MPEP 2111.04 above.

Regarding claims 15 and 37:
Lee further discloses transmitting basic positioning measurements associated with the at least one positioning procedure in the second portion of the positioning report and additional positioning measurements associated with the at least one positioning procedure in the first portion of the positioning report (in par 0438 Lee teaches “In this case, for example, although the measurement report of the UE may include a physical cell ID and/or a global cell ID, it may not be clear whether the value is for the original cell/TRP/BS intended by the BS/server/LMF. To eliminate the ambiguity, for example, the measurement report of the UE may include an indication/identifier indicating whether the measurement result is for a cell/TRP/BS originally intended by the BS/server/LMF (and/or directly configured/indicated by the BS/server/LMF) or for another cell/TRP/BS determined by the UE. For example, the network may distinguish/identify the cell/TRP/BS based on the indication/identifier and use this for UE positioning. In another example, a measurement report corresponding to each TRP may be reported/transmitted at a different resource position. For example, a resource position to which a measurement value for each TRP is mapped may be predetermined for the TRP, and a TRP corresponding to each measurement value may be identified/distinguished by a corresponding resource position”).  
Also, please note: The method of claim 15 depends on the method of claim 13, which depends on claim 3, which depends on claim 1.  The method of claim 1, the clearly recites “transmitting a positioning report for the at least one positioning procedure via first low layer signaling or both the first low layer signaling and second signaling different than the first low layer signaling”.  The method of claim 13 recites “wherein transmitting the positioning report comprises: transmitting a first portion of the positioning report via the first low layer signaling and a second portion of the positioning report via the second signaling”. In this limitation, claim 13 clearly recites that the “a second portion of the positioning report via the second signaling”.  Therefore, due to the “OR” clause in claim 1 and under broadest reasonable interpretation of the claim, the examiner has given patentable weight to only one of the claimed signaling of claim 1 which is “first low layer signaling”.  Thus, the remaining signaling of claim 1 are not given any patentable weight.  The claimed limitations “transmitting basic positioning measurements associated with the at least one positioning procedure in the second portion of the positioning report” of claim 15 is unrelated to the “first low layer signaling”.  Accordingly, the “transmitting basic positioning measurements associated with the at least one positioning procedure in the second portion of the positioning report” limitation of claim 15 does not have any patentable weight under examiner’s broadest reasonable interpretation of claim limitation.   Claim 37 have similar issues as in claim 15. However, since claim 37 is a system (apparatus) claims, the claimed limitation of claim 37 does not show any structure to that provides “the second signaling” of the claimed limitations.  Therefore, the examiner’s broadest reasonable interpretation for claim 37 remains the same as in claim 15).    
See MPEP 2111.04 above.

Regarding claims 16 and 38:
Lee further discloses transmitting coarse positioning measurements associated with the at least one positioning procedure in the second portion of the positioning report and refined positioning measurements associated with the at least one positioning procedure in the first portion of the positioning report (The method of claim 16 depends on the method of claim 13, which depends on claim 3, which depends on claim 1.  The method of claim 1, the clearly recites “transmitting a positioning report for the at least one positioning procedure via first low layer signaling or both the first low layer signaling and second signaling different than the first low layer signaling”.  The method of claim 13 recites “wherein transmitting the positioning report comprises: transmitting a first portion of the positioning report via the first low layer signaling and a second portion of the positioning report via the second signaling”. In this limitation, claim 13 clearly recites that the “a second portion of the positioning report via the second signaling”.  Therefore, due to the “OR” clause in claim 1 and under broadest reasonable interpretation of the claim, the examiner has given patentable weight to only one of the claimed signaling of claim 1 which is “first low layer signaling”.  Thus, the remaining signaling of claim 1 are not given any patentable weight.  The claimed limitations “a second portion of the positioning report via the second signaling” of claim 16 is unrelated to the “first low layer signaling”.  Accordingly, the “a second portion of the positioning report via the second signaling” limitation of claim 16 does not have any patentable weight under examiner’s broadest reasonable interpretation of claim limitation.   Claim 38 have similar issues as in claim 16. However, since claim 38 is a system (apparatus) claims, the claimed limitation of claim 38 does not show any structure to that provides “the second signaling” of the claimed limitations.  Therefore, the examiner’s broadest reasonable interpretation for claim 38 remains the same as in claim 16).    
See MPEP 2111.04 above.

Regarding claims 17 and 39:
Lee further discloses transmitting an identifier of a new TRP associated with the at least one positioning procedure in the second portion of the positioning report and identifiers of one or more positioning reference signal (PRS) resources or PRS resource sets associated with the at least one positioning procedure in the first portion of the positioning report (par 0159, 0192, 0198-0203).  
Also, please note: The method of claim 17 depends on the method of claim 13, which depends on claim 3, which depends on claim 1.  The method of claim 1, the clearly recites “transmitting a positioning report for the at least one positioning procedure via first low layer signaling or both the first low layer signaling and second signaling different than the first low layer signaling”.  The method of claim 13 recites “wherein transmitting the positioning report comprises: transmitting a first portion of the positioning report via the first low layer signaling and a second portion of the positioning report via the second signaling”. In this limitation, claim 13 clearly recites that the “a second portion of the positioning report via the second signaling”.  Therefore, due to the “OR” clause in claim 1 and under broadest reasonable interpretation of the claim, the examiner has given patentable weight to only one of the claimed signaling of claim 1 which is “first low layer signaling”.  Thus, the remaining signaling of claim 1 are not given any patentable weight.  The claimed limitations “transmitting an identifier of a new TRP associated with the at least one positioning procedure in the second portion of the positioning report and identifiers of one or more positioning reference signal (PRS) resources” of claim 17 is unrelated to the “first low layer signaling”.  Accordingly, the “transmitting an identifier of a new TRP associated with the at least one positioning procedure in the second portion of the positioning report and identifiers of one or more positioning reference signal (PRS) resources” limitation of claim 17 does not have any patentable weight under examiner’s broadest reasonable interpretation of claim limitation.   Claim 39 have similar issues as in claim 17. However, since claim 39 is a system (apparatus) claims, the claimed limitation of claim 39 does not show any structure to that provides “the second signaling” of the claimed limitations.  Therefore, the examiner’s broadest reasonable interpretation for claim 39 remains the same as in claim 17).    
See MPEP 2111.04 above.



Regarding claims 18-20 and 40-42:
 transmitting quality metrics for positioning measurements associated with the at least one positioning procedure in the first portion of the positioning report or the second portion of the positioning report.  
Also, please note: The method of claims 18-20 depend on the method of claim 13, which depends on claim 3, which depends on claim 1.  The method of claim 1, the clearly recites “transmitting a positioning report for the at least one positioning procedure via first low layer signaling or both the first low layer signaling and second signaling different than the first low layer signaling”.  The method of claim 13 recites “wherein transmitting the positioning report comprises: transmitting a first portion of the positioning report via the first low layer signaling and a second portion of the positioning report via the second signaling”. In this limitation, claim 13 clearly recites that the “a second portion of the positioning report via the second signaling”.  Therefore, due to the “OR” clause in claim 1 and under broadest reasonable interpretation of the claim, the examiner has given patentable weight to only one of the claimed signaling of claim 1 which is “first low layer signaling”.  Thus, the remaining signaling of claim 1 are not given any patentable weight.  The claimed limitations “transmitting quality metrics for positioning measurements associated with the at least one positioning procedure in the first portion of the positioning report or the second portion of the positioning report” of claim 18 is unrelated to the “first low layer signaling”.  Accordingly, the “transmitting quality metrics for positioning measurements associated with the at least one positioning procedure in the first portion of the positioning report or the second portion of the positioning report” limitation of claim 18 does not have any patentable weight under examiner’s broadest reasonable interpretation of claim limitation.  Claims 19-20 have the issue.  Claims 40-42 have similar issues as in claim 18-20. However, since claims 40-42 are a system (apparatus) claims, the claimed limitation of claims 40-42 does not show any structure to that provides “the second signaling” of the claimed limitations.  Therefore, the examiner’s broadest reasonable interpretation for claims 40-42 remains the same as in claims 18-20).    
See MPEP 2111.04 above.

	Regarding claims 21 and 43:
Lee further discloses wherein the second signaling is a second low layer signaling (The method of claim 21 depends on the method of claim 1.  The method of claim 1, the clearly recites “transmitting a positioning report for the at least one positioning procedure via first low layer signaling or both the first low layer signaling and second signaling different than the first low layer signaling”.  Due to the “OR” clause in the claim and under broadest reasonable interpretation of the claim, the examiner has given patentable weight to only one of the claimed signaling of claim 1 which is “first low layer signaling”.  Thus, the remaining signaling of claim 1 are not given any patentable weight.  The claimed limitations “wherein the second signaling is a second low layer signaling” of claim 21 is unrelated to the “first low layer signaling”.  Accordingly, the “the second signaling” limitation of claim 21 does not have any patentable weight under examiner’s broadest reasonable interpretation of claim limitation.  Claim 43 have similar issues as in claim 21. However, since claim 43 is a system (apparatus) claims, the claimed limitation of claim 43 does not show any structure to that provides “the second signaling” of the claimed limitations.  Therefore, the examiner’s broadest reasonable interpretation for claim 43 remains the same as in claim 21).    
See MPEP 2111.04 above:

Regarding claims 22 and 44:
Lee further discloses wherein the at least one positioning procedure comprises a time-difference of arrival (TDOA) positioning procedure (par 0070, 0188), a multi-round-trip-time (multi-RTT) positioning procedure, or an angle-of-departure (AoD) positioning procedure.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631